DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Summary
Claims 1 are pending in the instant application.
Claims 1 are rejected under 35 USC § 102.


Claim Objection
Claim 1 is objected to for having numbers referring to the drawings.
Claim 1 is objected to for having “managing/controlling/processingWrite/Read calls” which is not clear of these are in the alternative or all of them, examiner is interpreting it in the alternative.
Claim 1 is objected to for having “managing/controlling/processing” which is not clear of these are in the alternative or all of them, examiner is interpreting it in the alternative.
Claim 1 is objected to for having “Chip-A”, “Chip-B”, “Firmware-1”, “Firmware-2” and “Firmware-3”   which examiner recommends changing to a first chip, second chip etc..
Claim 1 is objected to for having “Firmware 1-2-3”, examiner recommends to stating each term separate, i.e. first firmware, second firmware and third firmware.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hook et al. (US Pre-Grant Publication No: 2014/0164776 A1) hereinafter referred to as Hook.

As per claim 1, Hook teaches A computer server secured data storage system having a distributed and autonomous data security agent, the system comprising: a computer server (80) in data communications with a data storage array consisting of a plurality of data storage devices (40); (Hook, [0248], teaches data store comprises disk arrays and can reside at different locations, and figure 1 and [0020], teaches that servers are used for interaction between devices)
the computer server (80) having a dedicated Network Private (25) link in communication with a Chip Administrator (60), a Data Link (70) between a Chip- A (30) and a Chip-B (50) of said distributed and autonomous data security agent, the Chip-A (30) resident and operable in the computer server (80) and being a firmware device running a Firmware-1 (110) methodology, the methodology managing/controlling/processingWrite/Read calls and data transfers between the computer server (80) and the Chip-Bs (50) of the data storage array; (Hook, [0980], teaches that a private portal is used for communication with repository i.e. the dedicated private network link, and figure 1 and [0949], [0950], teaches agents residing on different clients and interacting in order to communicate data, where the agents manage read/write calls between storage devices)
the data storage devices (40) of the data storage array each having a Chip-B (50) of the distributed and autonomous data security agent resident and operable in the computer server (80) and being a firmware device running a Firmware-2 (120) methodology and managing/controlling/processing data transfer between the Chip- A (30) of the computer server (80) and the storage devices (40) of the data storage array; (Hook, [0980], teaches that a private portal is used for communication with repository i.e. the dedicated private network link, and figure 1 and [0949], [0950], teaches agents residing on different clients and interacting in order to communicate data., and [03208], teaches that the end systems agents may be software/plugins/extension i.e. each having a firmware, where the agents manage read/write calls between storage devices)
the Chip Administrator (60) device consists of a motherboard (140), a CPU (90), a RAM (100), and a Firmware-3 (130) to control an operational mode of the data security agent, to provide administrative access to Chip-A (30) to configure the data security agent; and (Hook, [0114], teaches that there are many types of agents which include hardware agents with would include motherboard/cpu/ram and firmware)
the Chip Administrator (60), Chip-A (30) and Chip-B (50) in combination with their associated Firmwares-1, -2, & -3 providing said distributed and autonomous data security agent of said computer server secured data storage system. (Hook, [0980], teaches that a private portal is used for communication with repository i.e. the dedicated private network link, and figure 1 and [0949], [0950], teaches agents residing on different clients and interacting in order to communicate data., and [03208], teaches that the end systems agents may be software/plugins/extension i.e. each having a firmware and [0773], teaches the decentralized security is autonomous)

Other Related Art of Record
Cella et al. (US Pre-Grant Publication No: 2021/0157312 A1) teaches “A platform for updating one or more properties of one or more digital twins including receiving a request for one or more digital twins; retrieving the one or more digital twins required to fulfill the request from a digital twin datastore; retrieving one or more dynamic models corresponding to one or more properties that are depicted in the one or more digital twins indicated by the request; selecting data sources from a set of available data sources based on the one or more inputs of the one or more dynamic models; obtaining data from selected data sources; determining one or more outputs using the retrieved data as one or more inputs to the one or more dynamic models; and updating the one or more properties of the one or more digital twins based on the one or more outputs of the one or more dynamic models.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492